 Case 18-03036               Doc 130        Filed 12/14/18 Entered 12/14/18 10:10:49      Desc Main
                                              Document Page 1 of 2
     FILED & JUDGMENT ENTERED
               Steven T. Salata




           December 14 2018


       Clerk, U.S. Bankruptcy Court
      Western District of North Carolina
                                                                          _____________________________
                                                                                   J. Craig Whitley
                                                                            United States Bankruptcy Judge




                           UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

In Re:                                               )
                                                     )
Ace Motor Acceptance Corporation,                    )     Chapter 11
                                                     )     Case No. 18-30426
                               Debtor.               )
                                                     )
                                                     )
                                                     )
                                                     )
Ace Motor Acceptance Corporation,                    )
                                                     )
                               Plaintiff.            )
                                                     )     Adversary Proceeding
v.                                                   )     No. 18-03036
                                                     )
McCoy Motors, LLC;                                   )
McCoy Motors, LLC, d/b/a Ride Fast;                  )
Robert McCoy, Jr.; and Misty McCoy                   )
                                                     )
                               Defendants.           )
                                                     )

                              ORDER DENYING MOTION TO RECONSIDER

         THIS MATTER is before the Court on the Motion of Order to Reconsider, Shorten Notice

Emergency, to Quash All Subpoenas from Documents #116 and #119. Request for the Court to

Make a Ruling Before They are Sent Out by Plaintiff or Hearing Date of December 18 th, 2018 or

Sooner (the “Motion”) filed by Defendant Robert McCoy, Jr. (“McCoy”) on December 12, 2018.
 Case 18-03036            Doc 130   Filed 12/14/18 Entered 12/14/18 10:10:49     Desc Main
                                      Document Page 2 of 2


         The Motion does not demonstrate any grounds to reconsider under Federal Rule of

Bankruptcy Procedure 9024 or Federal Rule of Civil Procedure 60. Accordingly, the Motion is

DENIED.


         SO ORDERED.

This Order has been signed                                        United States Bankruptcy Court
electronically. The Judge’s
signature and Court’s seal
appear at the top of the Order.




                                                2
